Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FEDERAL INSURANCE COMPANY Endorsement No.: 5 Bond Number: NAME OF ASSURED: MATTHEWS INTERNATIONAL FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on December 1, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 6 Bond Number: 82047477 NAME OF ASSURED: MATTHEWS INTERNATIONAL FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Matthews Asian Growth & Income Fund Matthews Asian Technology Fund Matthews China Fund Matthews Japan Fund Matthews Korea Fund Matthews Pacific Tiger Fund Matthews India Fund Matthews Asian Pacific Fund Matthews Asia Pacific Equity Income Fund This Endorsement applies to loss discovered after 12:01 a.m. on December 1, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
